Citation Nr: 0601244	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected anxiety disorder.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for a claimed right 
knee condition.  

4.  Entitlement to service connection for a claimed left knee 
condition.  

5.  Entitlement to service connection for a claimed right 
shoulder condition.  

6.  Entitlement to an earlier effective date earlier than 
April 3, 2001 for the service-connected anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 3, 1997 to April 
2, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the RO.  

The issues of a rating in excess of 50 percent for the 
service-connected anxiety disorder and service connection for 
a right knee condition, left knee condition and right 
shoulder condition are addressed in the REMAND portion of 
this document and are being to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's preexisting left ear hearing disability is 
not shown to have undergone an increase in severity during 
service.  

2.  The veteran currently is not shown to have a right ear 
hearing disability for VA compensation purposes.  

3.  An effective date earlier than the day after the veteran 
was discharged from active duty (April 2, 2001) cannot be 
assigned in this case.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting left ear hearing loss 
disability was not aggravated by service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2005).  

2.  The claim of service connection for right ear hearing 
disability must be denied by operation of law.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

3.  The claim for an effective date earlier than April 3, 
2001, for the grant of service connection for an anxiety 
disorder must be denied by operation of law.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in October 2001 and February 2004, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the August 2003 statement of the case and the June 2004 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All identified records 
have been sought, and the Board is not aware of any 
outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  


I.  Service connection for bilateral hearing loss.


The May 1997 enlistment examination shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
0
0
5
35
60

A May 1997 in-service audiogram shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
30
60

A December 2000 in-service audiogram shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
5
5
35
55

A January 2001 in-service audiogram shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
10
10
35
55

On the January 2001 separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
5
5
35
55

A March 2001 in-service audiogram shows pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
35
45

The June 2002 VA ear disease examination indicates that the 
veteran had a history of left ear high frequency hearing 
loss.  It was noted that there was normal hearing in the 
right ear.  The diagnosis was that of left ear high frequency 
mild to moderate hearing loss and tinnitus.  

The June 2002 VA audiology examination report indicates that 
the veteran's claims file was reviewed.  The veteran reported 
in-service noise exposure of rifle fire, tank noise, 
artillery fire and explosions.  

Audiogram showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
10
10
10
35
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  

The diagnosis was that of right ear hearing within normal 
limits with excellent speech recognition ability, and left 
ear mild to moderate sensorineural hearing loss with 
excellent speech recognition ability.  

The examiner stated that the veteran's hearing loss was 
evident prior to his entrance into the service, that the 
hearing loss had not deteriorated since induction, and that 
it was not likely that the present hearing loss was related 
the veteran's service-related noise exposure.  


Law and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. § 1111 (West 2002).  The burden falls 
on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both preexisting and not aggravated by service.  See 
Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153 (West 2002); Wagner, 02-7347.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  Wagner, 02-7347.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for incurrence in service.  
Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).  

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant v. Principi, 17 Vet. App. 
116, 127-128 (2003) (Court cited the definition set forth in 
Paragraph D of VA Regulation 1063).  

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., 
undebatable.... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

The Board notes that the May 1997 enlistment examination 
shows hearing loss in the left ear at the 3000 and 4000 hertz 
levels.  Therefore, the veteran is considered to have had a 
pre-existing condition on entry into service.

At the June 2002 VA examination, the veteran was found to 
have the same level of hearing loss at the 3000 and 4000 
hertz levels as he did at the May 1997 enlistment 
examination.  

The examiner stated that the veteran's hearing loss was 
evident prior to his entrance into the service and that the 
hearing loss had not deteriorated since induction.  
Therefore, it was not likely that the present hearing loss 
was related the veteran's service-related noise exposure.  

The Board notes that aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).  

As noted, the medical evidence indicates that the veteran's 
preexisting left ear hearing loss did not undergo an increase 
in severity during service.  Accordingly, the Board finds 
that the veteran's left ear hearing disability cannot be 
found to have been aggravated by service.  

Therefore, the preponderance of the evidence is against the 
claim of service connection for a left ear hearing 
disability.  38 U.S.C.A. § 1110.  

With regard to the right ear, comparing the June 2002 VA 
examination results to the regulatory criteria set forth in 
38 C.F.R. § 3.385, the Board must conclude that the veteran 
does not currently suffer from hearing loss disability on 
that side as that term is defined for VA compensation 
purposes.  In other words, the claimed right ear hearing loss 
does not rise to the level of a disability for which service 
connection can be granted.  38 C.F.R. § 3.385.  

For these reasons, the Board finds that the claim of the 
veteran is without merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).  
For these reasons, the claim of service connection for a 
right ear hearing loss must be denied by operation of law.  


II.  Earlier effective date for the grant of service 
connection 
for an anxiety disorder.

The veteran has pursued a claim for an effective date earlier 
than April 3, 2001, for the grant of service connection for 
an anxiety disorder.  However, neither he nor his 
representative has presented argument as to this matter.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement 
arose, if a claim is received within one year after 
separation from service.  

In this case, the veteran filed his claim for service 
connection within one year after separation from service.  
Therefore, an effective date for the grant of direct service 
connection for an anxiety disorder was properly assigned as 
the day following separation from active service, that is, 
April 3, 2001.  See 38 C.F.R. § 3.400(b)(2)(i).  An earlier 
effective date cannot be assigned.  

For these reasons, the Board finds that the contention of the 
veteran is without merit, and an effective date earlier than 
April 3, 2001 must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).  


ORDER

Service connection for left ear hearing disability is denied.  

The claim of service connection for right ear hearing loss is 
denied.  

The claim for an earlier effective date for the grant of 
service-connection for an anxiety disorder is denied.  


REMAND

The most recent VA orthopedic examinations took place in 
2002, and the most recent VA mental health examination took 
place in 2004.  

The Board is of the opinion that the veteran should be 
provided with VA examinations in order to assess his current 
level of disability with regard to his anxiety disorder, and 
the likely etiology of the claimed bilateral knee and right 
shoulder disorders.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to the 
recent medical care received by the 
veteran for his service-connected anxiety 
disorder and the claimed knee and right 
shoulder disorders.  Based on the 
veteran's response, the RO should attempt 
to obtain all clinical records from all 
previously unidentified treatment 
sources.  The veteran also should be 
notified that he may submit competent 
evidence to support his claim for 
increase.  If the RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be afforded a VA 
examination in order to determine that 
current severity of the service-connected 
anxiety disorder.  All indicated 
development should be undertaken in this 
regard.  The claims folder should be made 
available to the examiner for review.  

3.  The veteran also should be afforded a 
VA examination in order to determine that 
current nature and likely etiology of the 
claimed knee and right shoulder 
disorders.  All indicated development 
should be undertaken in this regard.  The 
claims folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether 
veteran has current knee or right 
shoulder disability.  

4.  Then, after completion of any other 
indicated development, the RO should 
readjudicate the veteran's claims based 
on the entire evidentiary record.  If the 
determination of this claim remains less 
than fully favorable, the appellant and 
her representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


